Herkimer County Indus. Dev. Agency v Village of Herkimer (2019 NY Slip Op 08110)





Herkimer County Indus. Dev. Agency v Village of Herkimer


2019 NY Slip Op 08110


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (168/19) CA 18-01072.

[*1]HERKIMER COUNTY INDUSTRIAL DEVELOPMENT AGENCY, PLAINTIFF-APPELLANT, 
vVILLAGE OF HERKIMER, DEFENDANT-RESPONDENT, ET AL., DEFENDANT. (ACTION NO. 1.) IN THE MATTER OF HERKIMER COUNTY INDUSTRIAL DEVELOPMENT AGENCY, PETITIONER-RESPONDENT, VILLAGE OF HERKIMER AND JOHN SPANFELNER, AS CODES OFFICER FOR VILLAGE OF HERKIMER, RESPONDENTS-APPELLANTS. (ACTION NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument denied. Motion for leave to appeal to the Court of Appeals granted.